Title: To James Madison from James Monroe, 20 September 1794
From: Monroe, James
To: Madison, James


Dear Sir
Paris Sepr. 20. 1794.
Mr. Swan of Boston who has resided for some years past in this city in the character of a Merchant & in which line he has been extensively engaged will present you this. He leaves this for the purpose of purchasing & shipping to this country the productions of ours & relies much on the advances to be made by our govt. for the means. He will I understand be sole agent in that line of this republick in America. He well knows yr. disposition on this head & will confer with you in regard to it. I beg you to be attentive to him as he has been very obliging to us here. I have written you very fully by the way of Bordeaux, and as Mr. S. proposes landing at Chs.town, shall have more early opportunities of apprizing you of those events of the present day which may escape him. We are well. Very sincerely I am yr. friend & servt
Jas. Monroe
